t c memo united_states tax_court frances l rogers petitioner v commissioner of internal revenue respondent docket no filed date john e rogers for petitioner mayah solh-cade for respondent memorandum findings_of_fact and opinion kerrigan judge petitioner seeks relief from joint_and_several_liability for a deficiency determined with respect to the joint income_tax return that she filed with her husband john e rogers for tax_year the deficiency was sustained in part by this court in rogers v commissioner tcmemo_2014_141 aff’d per order no 7th cir date the issues for consideration are whether petitioner is barred from obtaining relief from joint_and_several_liability for tax_year under sec_6015 and if not whether she is entitled to relief under either sec_6015 or f all section references are to the internal_revenue_code in effect at all relevant times findings_of_fact some of the facts have been stipulated and are incorporated in our findings by this reference petitioner resided in illinois when she timely filed her petition petitioner’s background petitioner and her husband married in and remained married as of the date of trial in this case petitioner’s husband is an attorney admitted to practice before this court and he represented her petitioner is highly educated in she graduated with a bachelor’s degree in chemistry and in she completed a master’s degree in biochemistry in she completed a master’s degree in business administration m b a in she earned a doctorate in educational administration petitioner attended law 1respondent did not issue a final_determination with respect to petitioner’s request for relief petitioner’s petition was filed within days of the date that was six months after the date that she submitted her request see sec_6015 school and in she completed her law degree while attending law school she took classes in corporate and individual income_tax petitioner has taken courses at her local community college in and she completed multiple classes in tax and accounting including income_tax accounting advance tax_accounting and principles of financial_accounting petitioner has held a real_estate broker’s license since in petitioner was admitted as an attorney in the state of illinois she is currently a member of the chicago bar association from to petitioner taught chemistry and computer science to high school students from to petitioner held the position of associate principal as associate principal she supervised teachers and oversaw the curriculum for a high school of about big_number students in she retired from the education field after her retirement petitioner taught herself how to prepare property_tax appeals and she appealed property_tax assessments for properties that she owned in she began preparing appeals for other_property owners through she continued to operate a property_tax appeals business petitioner was independently wealthy before she met her spouse she received through gift or inheritance properties from her parents including acres of undeveloped land in orland park illinois orland park property and acres in homer glen illinois oak pointe she currently owns either directly or beneficially several properties in varying stages of development during petitioner and her husband worked together to develop the orland park property into a residential subdivision sterling ridge pursuant to the development strategy petitioner transferred ownership of the orland park property to sterling ridge inc sri a corporation of which she is the sole shareholder portfolio properties inc ppi an entity wholly owned and operated by her husband was involved in building houses on lots in the sterling ridge subdivision sri began selling lots in the sterling ridge subdivision in petitioner is the sole beneficiary of a_trust that currently holds title to oak pointe she is involved in matters related to management and upkeep of oak pointe including issues that arise with respect to utilities cell tower service repairs and maintenance and negotiations with state officials over the widening of an adjacent roadway in petitioner planned to develop the land at oak pointe into a mixed-used development of retail and multifamily dwellings petitioner has opened and maintained during her marriage numerous bank accounts in her own name on some of the accounts that she opened she listed her occupation as attorney she maintained joint bank accounts with her husband during the year sec_2002 through petitioner made deposits into the joint accounts at least one of which was kept for the couple’s household financial matters she paid bills and made household purchases from the joint accounts petitioner’s husband’s business petitioner’s husband is a tax attorney with over years of experience see rogers v commissioner at he received a law degree from harvard university and an m b a from the university of chicago id he is a certified_public_accountant and a licensed real_estate broker in petitioner’s husband was a partner with the law firm seyfarth shaw llp in chicago illinois id at in he also promoted to clients ‘tax-advantaged’ transactions that dealt with the acquisition of and sales of indirect interests in brazilian consumer receivables id as we have found previously he set up three business entities to manage numerous holding and trading companies used in the brazilian receivable transactions the first ppi was incorporated under the laws of illinois petitioner’s husband was its sole shareholder the second jetstream business limited jetstream a british virgin islands limited_company was formed by petitioner’s husband with ppi as its sole shareholder he formed the third entity called sugarloaf in jetstream was the managing member and tax_matters_partner of sugarloaf thus in petitioner’s husband had control over ppi jetstream and sugarloaf during sugarloaf entered into transactions for in effect acquiring distressed brazilian consumer accounts_receivable and selling interests in them to numerous investors through trading and holding_companies id at quoting rogers v commissioner tcmemo_2011_277 slip op pincite aff’d 728_f3d_673 7th cir investors in the partnership structures devised by petitioner’s husband claimed partially_worthless_bad_debt deductions in connection with the acquisition of the consumer receivables petitioner’s husband traveled extensively on business and petitioner frequently traveled with him in she traveled with him to brazil she learned that his business involved the purchase of brazilian consumer debt and that the transactions he worked on had something to do with saving taxes in a partnership-level proceeding this court found that the transactions that petitioner’s husband promoted essentially mirror the distressed asset debt or ‘dad’ tax_shelter 143_tc_322 we held that respondent had correctly disallowed in full the bad_debt deductions claimed by the investors in the brazilian receivables transactions id pincite 2for more details on the brazilian receivables transactions see our findings in 143_tc_322 the instant case is an offshoot of those transactions though the consumer receivables transactions themselves are not before us joint tax returns since petitioner and her husband first married he had always prepared their jointly filed form sec_1040 u s individual_income_tax_return including the joint_return filed for they had a routine they followed each year in preparing their joint_return after petitioner’s husband obtained the necessary documents and prepared the joint_return he and petitioner went through the return together and petitioner would ask questions petitioner was interested to know whether she and her husband had made money or suffered losses for a given year she discussed with him any balances due on their joint returns she was aware that they usually paid little or no tax and thought this was so because of her husband’s being a good lawyer petitioner had access to the documents that her husband used to prepare their joint returns but she did not review them for their joint tax_return petitioner gave her tax information and documents including her form_w-2 wage and tax statement and forms to her husband so that he could prepare their return for that year in petitioner earned a salary for her work as an assistant principal she had income reported on a schedule c profit or loss from business for that year on her schedule c petitioner’s principal business activity was reported as realtor for her husband received compensation from his law firm and had income from his separate business activity that he reported on a schedule c in addition to schedules c petitioner and her husband attached to their joint_return a schedule e supplemental income and loss on part ii income or loss from partnerships_and_s_corporations of the schedule e they reported income and losses from passthrough entities that they controlled including sri and ppi for the net losses reported on the schedule e part ii for they claimed a deduction against ordinary_income of dollar_figure before signing the joint_return petitioner asked her husband whether the return was complete and accurate she reviewed the return and asked him clarifying questions rogers associates in early petitioner’s husband became acutely ill and was hospitalized for an extended period around this time petitioner took over the role of office manager for rogers associates a law office that her husband had opened in she became more involved in his business affairs petitioner paid the rent payroll and other bills and made deposits on behalf of rogers associates in some instances she accessed her own accounts to pay these expenses petitioner reviewed and sorted her husband’s mail including letters sent by the internal_revenue_service irs she separated out correspondence having to do with his business dealings and scanned those documents into the computer deficiency case on date respondent issued petitioner and her husband a notice_of_deficiency for tax_year which made adjustments resulting in a deficiency of dollar_figure plus penalties and additions to tax the notice disallowed business_expense deductions that they had claimed on their schedules c as well as deductions they had claimed for losses reported on the schedule e and determined that they had received additional unreported income during on date petitioner and her husband filed a joint petition in this court in response to the notice deficiency case the issues involving petitioner’s disallowed business_expense deductions were settled by the parties before trial the remaining disputed adjustments related mainly to petitioner’s husband’s income from ppi and deductions that he had claimed in connection with ppi and his other business activities see rogers v commissioner at trial in the deficiency case was held on date in chicago trial petitioner’s husband acted as counsel for himself and petitioner at the trial petitioner attended the trial and during the trial she sat next to her husband at the table reserved for petitioner and petitioner’s counsel petitioner’s husband considered calling her as a witness ultimately she did not testify petitioner did not raise a claim for relief from joint_and_several_liability under sec_6015 at any stage in the deficiency case on date the court issued its opinion in the deficiency case see id the court sustained in part respondent’s determinations in the notice_of_deficiency id at request for relief from joint_and_several_liability on date petitioner signed and submitted to the irs a form_8857 request for innocent spouse relief on which she requested relief from joint_and_several_liability with respect to all joint tax returns that she had filed with her husband for through on date petitioner filed a stand-alone petition seeking relief from the deficiency that was the subject of the deficiency case on date a final_decision was entered in the deficiency case petitioner and her husband appealed the decision and the court’s opinion 3by order dated date this court granted in part a motion for reconsideration that petitioners filed in the deficiency case with respect to an issue that is not relevant here the court amended its date memorandum opinion was affirmed by the u s court_of_appeals for the seventh circuit on date rogers v commissioner no 7th cir date opinion generally spouses electing to file a joint federal_income_tax return are jointly and severally liable for the entire tax due for that taxable_year sec_6013 under specific circumstances sec_6015 provides relief from joint_and_several_liability on a joint_return petitioner seeks relief from joint_and_several_liability under either sec_6015 or f respondent contends that petitioner is barred from such relief pursuant to the provision of sec_6015 under the judicial doctrine_of res_judicata when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 see also gustafson v commissioner 97_tc_85 the doctrine_of res_judicata promotes judicial economy by precluding repetitious lawsuits gustafson v commissioner t c pincite federal income taxes are determined annually with each year being a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen u s pincite common_law principles of res_judicata generally bar a party to a prior proceeding for the same tax_year from seeking relief from joint_and_several_liability regardless of whether the party raised the claim in the prior proceeding 116_tc_272 supplementing tcmemo_2000_128 sec_6015 modifies the common_law doctrine_of res_judicata with regard to claims for relief from joint_and_several_liability 121_tc_43 pursuant to sec_6015 res_judicata does not bar a taxpayer from requesting relief under sec_6015 c or f if relief from joint_and_several_liability under sec_6015 was not an issue in the prior proceeding and the taxpayer did not participate meaningfully in the prior proceeding relief for petitioner under sec_6015 was not an issue in the deficiency case respondent contends that petitioner participated meaningfully in the deficiency case and that she is barred from obtaining relief under the rule_of sec_6015 petitioner bears the burden of proving that she did not participate meaningfully in the prior proceeding see 134_tc_156 monsour v commissioner tcmemo_2004_190 slip op pincite meaningful participation is not defined in sec_6015 or the accompanying regulations neither has this court clearly defined meaningful participation generally we look to the totality of the facts and circumstances to determine whether a taxpayer participated meaningfully in a prior proceeding see 137_tc_93 deihl v commissioner t c pincite specific acts such as signing court documents and participating in settlement negotiations may be indicators that the taxpayer participated meaningfully in the prior proceeding monsour v commissioner slip op pincite- however merely complying with the other spouse’s instructions to sign the pleadings and other documents that were filed in the prior litigation is not conclusive of meaningful participation thurner v commissioner t c pincite we have indicated that exercising exclusive control_over the handling of the prior proceeding and having the opportunity to raise a claim for relief from joint_and_several_liability in the prior proceeding are especially probative on the issue of meaningful participation under sec_6015 see deihl v commissioner t c pincite thurner v commissioner t c pincite huynh v commissioner tcmemo_2006_180 aff’d 276_fedappx_634 9th cir the taxpayer’s level of education and sophistication and his or her knowledge of the activities giving rise to the deficiency are relevant factors that we consider see harbin v commissioner t c pincite diehl v commissioner t c pincite monsour v commissioner slip op pincite the fact that a taxpayer was represented by counsel at the prior proceeding is an indication of meaningful participation see noons v commissioner tcmemo_2004_243 slip op pincite petitioner contends that she did not meaningfully participate in the deficiency case she did not sign the court documents filed in the deficiency case and she testified that she had not looked at many of those documents on her form_8857 and in her testimony petitioner portrays herself as having a near complete lack of knowledge or sophistication with respect to business and financial matters for example she states that before she was not capable of understanding a checking account or credit card statement and that she still is unable to understand basic financial statements according to petitioner her husband took care of everything regarding the family’s finances and made most or all financial decisions for her she claims that she relied on him to handle tax and financial matters that affected the family and she believed her reliance was appropriate given that he was a tax professional well respected by his colleagues and clients despite having an m b a and a j d and having completed multiple courses in taxation petitioner contends that she has no understanding of items and transactions reported on their joint returns which were the subject of the deficiency case petitioner testified that during the trial she had no idea what was happening petitioner’s testimony about the extent of her ignorance is not credible she was an educator and administrator and the holder of several advanced degrees and her husband of years was an extremely well-practiced tax attorney before the trial she had successfully completed at least four courses in tax and accounting she maintained substantial real_property bank accounts and other assets in her own name during and in later years petitioner managed and participated in significant business dealings involving her own properties her tax returns show she was an active real_estate agent some of petitioner’s own business activities overlapped with businesses owned or operated by her husband including ppi she held joint bank accounts with him and she made decisions about family finances and how their mutual business interests were managed petitioner testified that she understood the basics of the brazilian receivables transactions in she became more deeply involved in managing her husband’s business affairs in what petitioner knew about issues affecting their family finances in the years after is relevant for purposes of res_judicata because she could have raised a claim for relief from joint_and_several_liability for that tax_year at any time before or during the trial petitioner and her husband shared a close relationship we find no evidence of abuse or of his taking steps to conceal from her any of the business dealings or transactions that gave rise to the deficiency for to the contrary he took time to review and explain items reported on their joint returns and he answered questions that she asked no evidence was put forward suggesting that he failed to adequately represent her interests or that he refused to keep her informed about the issues to be determined in the deficiency case the fact that petitioner did not testify at the trial is not dispositive on the issue of her meaningful participation petitioner is an attorney she reviewed and signed the joint tax_return for the tax_year that was at issue at the time of the trial she had previously attended at least one trial involving deficiencies determined for one of her husband’s business entities and the tax_court had recently issued an opinion upholding the deficiency determined in the couple’s joint income_tax for see rogers v commissioner tcmemo_2011_277 petitioner is a highly educated and accomplished professional who had the sophistication to preserve and develop her own assets we do not find it credible that she was unaware of the legal implications of being a named party in the deficiency case she had the benefit of experienced counsel throughout the proceeding she attended the trial sat at petitioner’s table and listened to the arguments presented by both sides in the light of these facts and circumstances we conclude that petitioner had more than a fair opportunity to raise a claim for relief from joint_and_several_liability during the deficiency case if as she contends she truly had no idea about the matters being considered then she could and should have consulted with her attorney to clarify any misunderstanding if she was confused about the transactions that were the focus of the prior proceeding she should have asked questions or become more engaged she chose to do nothing sec_6015 relief was not designed to protect willful_blindness or to encourage the deliberate cultivation of ignorance 53_f3d_523 2d cir aff’g in part rev’g in part tcmemo_1993_549 by the same token sec_6015 was not designed to provide a second chance at relief for a litigant who had the wherewithal and the opportunity to raise a claim in a prior proceeding petitioner has failed to meet her burden of proving that she did not participate meaningfully in the deficiency case we conclude that her claim for relief from joint_and_several_liability is barred by sec_6015 to reflect the foregoing decision will be entered for respondent
